                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       DAVID KHAN, et al.,                               Case No. 17-cv-05548-RS (LB)
                                  12                     Plaintiffs,
Northern District of California
 United States District Court




                                                                                             ORDER ADDRESSING ONGOING
                                  13              v.                                         DISCOVERY DISPUTE REGARDING
                                                                                             PLAINTIFFS’ CELL PHONE
                                  14       JUSTIN ROGERS, et al.,
                                                                                             Re: ECF No. 88, 101, 105
                                  15                     Defendants.

                                  16

                                  17         The court assumes the reader’s familiarity with the subject matter and procedural history of

                                  18   this case and the parties’ various disputes, and in particular, the court’s September 28, 2018, and

                                  19   November 6, 2018, orders regarding plaintiff David Khan’s cell phone. Khan v. Rogers, No. 17-

                                  20   cv-05548-RS (LB), 2018 WL 4693414 (N.D. Cal. Sept. 28, 2018) (Khan I); Khan v. Rogers, No.

                                  21   17-cv-05548-RS (LB), 2018 WL 5849010 (N.D. Cal. Nov. 6, 2018) (Khan II).1 The defendants

                                  22   have submitted a declaration stating that the plaintiffs continue to refuse to take back Mr. Khan’s

                                  23   cell phone and produce responsive documents therefrom, as the court had ordered the plaintiffs to

                                  24   do.2 Most recently, Mr. Khan stated that he would accept his cell phone only if, among other

                                  25

                                  26
                                       1
                                        Khan I Order – ECF No. 88; Khan II Order – ECF No. 101. Citations refer to material in the
                                       Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of
                                  27   documents.
                                       2
                                           Blechman Decl. – ECF No. 105 at 2 (¶¶ 3–5).
                                  28

                                       ORDER – No. 17-cv-05548-RS (LB)
                                   1   things, the defendants pay him $20.7 million and return the phone to him in the presence of the

                                   2   FBI and various U.S. senators.3 The defendants request that (1) the court issue sanctions against

                                   3   the plaintiffs for failure to comply with the court’s orders, (2) allow the defendants full access to

                                   4   the forensically downloaded backup data from the phone, and (3) order that the phone remain in

                                   5   the defendants’ custody for the duration of this litigation for preservation purposes.

                                   6         As the court has discussed previously, including at the September 27, 2018, hearing and the

                                   7   court’s orders, the court is mindful of Mr. Khan’s privacy interests in his cell phone and has been

                                   8   trying to accommodate these privacy interests, while not prejudicing the defendants from being

                                   9   able to obtain the discovery they need from the phone. See Khan I, 2018 WL 4693414, at *3;

                                  10   Khan II, 2018 WL 5849010, at *3.4 The court’s attempts to accommodate Mr. Khan’s privacy

                                  11   interests have been frustrated by Mr. Khan’s refusal to cooperate and comply with the court’s

                                  12   orders. Nevertheless, the court will try one more time to accommodate Mr. Khan’s privacy
Northern District of California
 United States District Court




                                  13   interests. In lieu of granting the defendants’ request for direct access to the forensically

                                  14   downloaded backup data from the phone, the court directs the defendants to submit by November

                                  15   16, 2018, (1) a proposal for review of the data by a “taint team” or a third-party vendor separate

                                  16   and apart from the individuals and counsel directly involved with this litigation and (2) a proposed

                                  17   protective order that would protect non-responsive documents and information from the phone

                                  18   being produced to individuals outside of the “taint team” or vendor, or to show cause why this

                                  19   would be infeasible. The plaintiffs may thereafter submit a response by November 19, 2018, and

                                  20   the defendants may submit a reply by November 20, 2018.

                                  21         The court grants the defendants’ request to allow the phone to remain in the defendants’

                                  22   custody for the duration of this litigation for preservation purposes, absent further order of the

                                  23   court. The plaintiffs have had multiple opportunities to take back their phone after the court’s

                                  24   September 28 order and have rejected those opportunities. To avoid ambiguity as to whether the

                                  25

                                  26   3
                                           Id. at 3 (¶ 7); Blechman Decl. Ex. B – ECF No. 105 at 10.
                                  27   4
                                        Khan I Order – ECF No. 88 at 5; Khan II Order – ECF No. 101 at 6; see also Order – ECF No. 77 at
                                       3–4.
                                  28

                                       ORDER – No. 17-cv-05548-RS (LB)                     2
                                   1   court’s prior orders that the defendants return the phone remain in effect, as well as to avoid

                                   2   gamesmanship regarding the phone’s custody, the court rescinds its prior orders requiring the

                                   3   defendants to return the phone to the plaintiffs.

                                   4      The court declines to issue sanctions on its own authority against the plaintiffs at this time.

                                   5

                                   6      IT IS SO ORDERED.

                                   7      Dated: November 13, 2018

                                   8                                                       ______________________________________
                                                                                           LAUREL BEELER
                                   9                                                       United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28

                                       ORDER – No. 17-cv-05548-RS (LB)                     3
